       4:17-cr-00866-RBH Date Filed 05/02/18 Entry Number 121 Page 1 of 3
         Case 2:18-cr-00292-DWA Document 180-4 Filed 01/22/20 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF SOUTH CAROLINA
                                          FLORENCE DIVISION

United States of America,           )                            Crim. No.: 4:17-cr-00866-RBH
                                    )
v.                                  )                            SCHEDULING ORDER
                                    )
Brandon Michael Council,            )
                                    )
      Defendant.                    )
____________________________________)

         The Court hereby sets the following schedule in the above-captioned matter:1

1.      The Government is directed to file a proposal on the matter of jury selection procedures
on or before May 4, 2018. The Defense is directed to respond to the Government's proposal on
or before May 18, 2018. The parties may file responses to the proposals of the opposing party on
or before June 4, 2018. In addition to general jury selection procedures such as the method
of strikes, manner of conducting voir dire, etc., Counsel are also directed to address
deadlines for submission of a case specific questionnaire and any request for a state-wide
panel.

2.     The Government is directed to file a proposal on the matter of Rule 12.2 procedures on or
before May 21, 2018. The Defense is directed to respond to the Government's proposal on this
matter on or before June 6, 2018. The parties may file responses to the proposals of the opposing
party on or before June 20, 2018. The deadline for any Defense notice of intent to offer evidence
required under Fed. R. Crim. P. 12.2 is October 15, 2018.

3.      The deadline for the defendant to raise issues of competency is June 1, 2018. In the event
that no motion is filed, the Defense shall file an ex parte declaration under seal explaining why.

4.     The deadline for the defendant to raise claims under Atkins v. Virginia, 536 U.S. 304
(2002) is August 31, 2018.

5.     The deadline for filing any motions addressing venue is June 1, 2018. The Government
may respond by June 25, 2018.



         1
                  Except for the Notice of Mitigation Factors deadline in paragraph 15 below, this Scheduling Order
is based on dates agreed to by the parties as set forth in the joint motion to set a scheduling order. [ECF No. 118].
The Court may, in its discretion, alter this schedule if the need should arise. Should either party believe a necessary
deadline has not been addressed, they should consult and bring the matter to the Court's attention.
         The Court will issue a subsequent order addressing Rule 12.2 disclosures and procedures and jury selection
procedures after it receives the parties' proposals as set forth in paragraphs 1 and 2 above.
      4:17-cr-00866-RBH Date Filed 05/02/18 Entry Number 121 Page 2 of 3
        Case 2:18-cr-00292-DWA Document 180-4 Filed 01/22/20 Page 2 of 3



6.     The deadline for filing motions to suppress any statements made by the Defendant is
September 17, 2018. The Government's response to any motions to suppress statements is due
on or before October 8, 2018.

7.     The deadline for defendant to file motions that would be dispositive (i.e. motions to
dismiss based on challenges to sufficiency of the indictment, grand jury process, etc.) is August
27, 2018. The Government's response to any such motions is due on or before September 10,
2018.

8.      The deadline for filing motions to suppress evidence that is the fruit of any searches is
July 20, 2018.2 The Government’s response to any motions to suppress evidence that is the fruit
of any searches is due on or before August 3, 2018.

9.     The parties are directed on or before August 31, 2018, to make disclosure of guilt phase
non-mental health expert summaries required by Fed. R. Crim. P. 16(a)(1)(G) and Fed. R. Crim.
P. 16(b)(1)(C). Parties are directed to file on or before September 21, 2018, any summaries for
experts identified in response to the opposing party's August 31 summaries. Any challenge to the
testimony of guilt phase non-mental health experts or experts identified in response to such
experts must be filed on or before November 12, 2018, with responses due on November 26,
2018.

10.    The parties are directed on or before November 5, 2018, to make disclosure of sentencing
phase non-mental health expert summaries required by Fed. R. Crim. P. 16(a)(1)(G) and Fed. R.
Crim. P. 16(b)(1)(C). Parties are directed to file on or before November 19, 2018, any
summaries for experts identified in response to the opposing party's November 5 summaries. Any
challenge to the testimony of sentencing phase non-mental health experts or experts identified in
response to such experts must be filed on or before December 3, 2018, with responses due on
December 19, 2018.

11.     Any motion challenging the death penalty and the Government's notice of intent (if any)
shall be filed on or before September 18, 2018. The Government may respond by October 9,
2018.

12.     The parties are directed to confer on the matter of jury instructions and verdict form for
all phases of the trial and to submit on or before November 16, 2018, a joint proposal regarding
any areas of common agreement and separate proposals regarding any areas in dispute. The
parties may file responses to the proposals of the opposing party on or before November 30,
2018.

13.     The Government shall produce its guilt and sentencing phase witness and exhibit lists no

        2
                This deadline is based on the Government's assurances it will provide all outstanding discovery
known to the Government by June 1, 2018.

                                                        2
       4:17-cr-00866-RBH Date Filed 05/02/18 Entry Number 121 Page 3 of 3
         Case 2:18-cr-00292-DWA Document 180-4 Filed 01/22/20 Page 3 of 3



later than November 16, 2018. The Defense shall produce its witness and exhibit list for the guilt
phase (excluding any witnesses or exhibits related to Rule 12.2) no later than December 31,
2018. The Defense shall produce its witness and exhibit lists for any additional witnesses for the
sentencing phase at the close of the Government's evidence in the guilt phase.

14.    Any motions in limine regarding the guilt phase shall be filed on or before December 7,
2018. Deadlines regarding motions in limine as to the penalty phase shall be decided by the
Court pursuant to briefings to be filed by the parties.

15.     In the event of a guilty verdict in this matter, the Defense shall, within 12 hours of a
guilty verdict, present its Notice of Mitigation Factors.

16.      The Court will begin jury selection, with trial to follow, on or about January 14, 2019.3

         IT IS SO ORDERED.

May 2, 2018                                                               s/ R. Bryan Harwell
Florence, South Carolina                                                  R. Bryan Harwell
                                                                          United States District Judge




         3
                   The Court notes defense counsel's continuing objection to beginning the trial on or about January
14, 2019. The government proposed a November 5, 2018 trial date. See [ECF No. 91-1]. Defense counsel proposed
an April 1, 2019 trial date. See [ECF No. 92-1]. The Court, in its discretion, rejected both proposed dates and has
set a date for January 14, 2019.
          The Court previously continued this case to January 14, 2019. See [ECF No. 99]. The Court construes
defense counsel's continuing objection to the January 14, 2019 trial date as a request to continue the case beyond
January 14, 2019. Defense counsel contends that this case is proceeding faster than most other death penalty cases
and suggests Defendant's 5th, 6th, and 8th Amendment rights could be violated if Defendant is rushed to trial. See
[ECF No. 92].
          "In the course of trial, after due appointment of competent counsel, many procedural questions necessarily
arise which must be decided by the trial judge in the light of facts then presented and conditions then existing.
Disposition of a request for continuance is of this nature and is made in the discretion of the trial judge, the exercise
of which will ordinarily not be reviewed." Avery v. State of Alabama, 308 U.S. 444, 446 (1940); Morris v. Slappy,
461 U.S. 1, 11-12 (1983) (stating "broad discretion must be granted trial courts on matters of continuances; only an
unreasoning and arbitary 'insistence upon expeditiousness in the face of a justifiable request for a delay' violates the
right to assistance of counsel").
          The Defendant has four exceptional and highly qualified lawyers representing him. The Court is not aware
of any reason Defendant's lawyers cannot be ready to try this case on January 14, 2019, and defense counsel has
offered no specific reason why they cannot be adequately prepared for trial on January 14, 2019. Therefore, the
Court, at this time, denies defense counsel's request for a continuance beyond the January 14, 2019 trial date.

                                                            3
